Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10 August 2021.  These drawings are unacceptable.
Although Applicant’s drawings have addressed the character of the lines, number and letters as required by MPEP §608.02(V)(l), other issues regarding the drawings remain outstanding. Specifically, the additions to the drawings are new matter. See specification objection below.

Specification
The amendment filed 20 August 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Figures 3-6 along with the added specification sections are considered new matter.
Regarding Figure 3, Applicant has added new matter since the drawings now show a web 36 that is axially between the two rows 5.  This web is shown with a radial thickness that is the same as the axial outer portions 34.  Furthermore, the web is shown as being thinner in the axial direction than the axial outer portions 34. None of these additions are supported by the specification or drawings as originally filed.
Regarding Figure 4, Applicant has added new matter since the drawings now show a closed cage with both rows enclosed.  Furthermore, Figure 4 shows a gap between rolling elements 5 and cage elements 36 and 34s.  None of these additions are supported by the specification or drawings as originally filed.

Regarding Figure 6, Applicant has added new matter since the drawings now show a hydrostatic element added to the assembly.  The hydrostatic element is shown axially outside the hub-side rolling element.  The hydrostatic element also shows a specific shape/design.  None of these additions are supported by the specification or drawings as originally filed.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 23 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 23 and 26 are now considered new matter.  Claim 20 has been amended to include “wherein the closed cage includes windows for guiding the rolling elements, wherein each window forms a closed loop around a periphery of at least one of the rolling elements”.  Claims 23 and 26 recite “are guided in a pin cage”.  The specification does not describe how 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21, 24-25 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa EP 2754892 in view of Palmer U.S. 2014/0029882.
	Re clm 16, Furukawa discloses a bearing arrangement (20 and 22, Fig. 1) for a rotor shaft (6) transfers rotation of a hub (4) with rotor blades to a generator (16), the bearing arrangement comprising: a hub-side rolling bearing (20) configured as a radial roller bearing (Fig. 5); and a generator-side rolling bearing (22).
	Although Furukawa teaches the generator-side bearing as a thrust bearing (tapered bearing), Furukawa does not disclose the generator-side rolling bearing configured as a three-row roller rotary connection.
	Palmer teaches a thrust bearing for a wind power plant configured as a three-row roller rotary connection (Fig. 1). Furthermore, Palmer discloses tapered bearings and three-row roller bearings as equivalents (end of [0022]).
	Since both Furukawa and Palmer discloses thrust bearings in wind power plants, it would have been obvious to one of ordinary skill in the art to substitute the tapered bearing of Furukawa for the three-row roller bearing of Palmer to achieve the predictable result of 
	Re clm 17, Furukawa further discloses the hub-side rolling bearing is configured as a multi-row roller bearing (Fig. 5).
	Re clm 18, Furukawa further discloses the hub-side bearing is configured as a double-row roller bearing (Fig. 5).
	Re clm 19, Furukawa further discloses the hub-side rolling bearing is configured as a cylindrical roller bearing (Fig. 5).
	Re clm 20, Furukawa does not disclose the hub-side rolling bearing has a closed cage for guiding rolling elements, wherein the closed cage includes windows for guiding the rolling elements, wherein each window forms a closed loop around a periphery of at least one of the rolling elements.
	Palmer teaches wind power plant bearings with cages (around 3as and 3b), wherein the closed cage includes windows for guiding the rolling elements, wherein each window forms a closed loop around a periphery of at least one of the rolling elements.  Cages are well-known for providing adequate spacing between bearings to evenly distribute the load as well as to avoid sliding friction between adjacent contacting rollers.
	It would have been obvious to one of ordinary skill in the art to modify Furukawa and provide all the bearings with cages for providing adequate spacing between bearings to evenly distribute the load as well as to avoid sliding friction between adjacent contacting rollers.
	Re clm 21, the improvement of Palmer further discloses the rolling elements are guided in windows of the closed cage (shown in Fig. 1).
	Re clm 24, the improvement of Palmer further discloses the generator-side rolling bearing includes a closed cage (cages shown around 3as and 3b, Fig. 1).
Re clm 25, the improvement of Palmer further discloses the rolling elements of the generator-side rolling bearing are guided in windows of the closed cage (shown in Fig. 1).
	Re clm 31, Furukawa further discloses the hub-side rolling bearing is configured as a floating bearing (Fig. 5; thrust free bearing, [0065]), wherein the generator-side rolling bearing is configured as a fixed bearing (unable to move either axially or radially; Fig. 6).
Re clm 32, Furukawa further discloses the hub-side rolling bearing and the generator-side rolling bearing each comprise an inner ring, an outer ring, and rolling elements disposed between the inner ring and the outer ring (shown in Fig. 4 of Furukawa), wherein the inner ring of at least one of the hub-side rolling bearing or the generator-side rolling bearing is attached to the rotor shaft via fasteners (rings 53A, 53B and nut 54 of Fig. 9; rings 63A, 63B and nut 64 of Fig 11) that extend parallel to a longitudinal axis of the rotor shaft and are disposed about a circumference of the rotor shaft.
Re clm 33, Furukawa further discloses the rollers of the radial roller bearing have a length measured parallel to the longitudinal axis of the rotor shaft, wherein the fasteners extend farther in a direction that is parallel to the longitudinal axis than the length of the rollers (axial length of 53A, 53B, 63A and 63B are all longer than roller elements in Fig. 9 and 11).

Claims 20-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa EP 2754892 in view of Palmer U.S. 2014/0029882 as applied to claim 16 above, and further in view of Spate GB 1431612.
	Furukawa in view of Palmer discloses all the claimed subject matter as described above.
	Re clm 20, Furukawa does not disclose the hub-side rolling bearing has a closed cage for guiding rolling elements, wherein the closed cage includes windows for guiding the rolling elements, wherein each window forms a closed loop around a periphery of at least one of the rolling elements.

	It would have been obvious to one of ordinary skill in the art to modify Furukawa and provide all the bearings with cages for providing adequate spacing between bearings to evenly distribute the load as well as to avoid sliding friction between adjacent contacting rollers.
	Re clm 21, the improvement of Spate further discloses the rolling elements are guided in windows of the closed cage (Fig. 1).
	Re clm 22, the improvement of Spate further discloses the rolling elements of the hub-side rolling bearing are arranged in rows, wherein the rows in the closed cage are separated by a central web (2s, Fig. 1).
	Re clm 24, Furukawa does not disclose the generator-side rolling bearing has a closed cage for guiding rolling elements, wherein the closed cage includes windows for guiding the rolling elements, wherein each window forms a closed loop around a periphery of at least one of the rolling elements.
	Spate teaches using closed cages in bearings (Fig. 1), wherein the closed cage includes windows for guiding the rolling elements, wherein each window forms a closed loop around a periphery of at least one of the rolling elements. Cages are well-known for providing adequate spacing between bearings to evenly distribute the load as well as to avoid sliding friction between adjacent contacting rollers.
	It would have been obvious to one of ordinary skill in the art to modify Furukawa and provide all the bearings with cages for providing adequate spacing between bearings to evenly distribute the load as well as to avoid sliding friction between adjacent contacting rollers.
Re clm 25, the improvement of Spate further discloses the rolling elements are guided in windows of the closed cage (Fig. 1).

Claims 20, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa EP 2754892 in view of Palmer U.S. 2014/0029882 as applied to claims 16  above, and further in view of von Schleinitz U.S. 2016/0146252.
	Furukawa in view of Palmer discloses all the claimed subject matter as described above.
	Re clm 20 and 24, Furukawa does not disclose the hub-side or the generator-side rolling bearings having a closed cage for guiding rolling elements.
	Von Schleinitz teaches using closed cages (pin type cages with windows; Fig. 2-3). Cages/retainers are well-known for providing adequate spacing between bearings to evenly distribute the load as well as to avoid sliding friction between adjacent contacting rollers. Furthermore, the cage of Schleinitz specifically also provides for efficient loading of the rolling elements into the cage thus aiding in assembly and disassembly of the bearing ([0005] and [0012]).
	It would have been obvious to one of ordinary skill in the art to modify the bearings of Furukawa and provide the hub-side and the generator-side rolling bearings have a closed cage for the purpose of providing adequate spacing between bearings to evenly distribute the load as well as to avoid sliding friction between adjacent contacting rollers as well as providing for efficient loading of the rolling elements into the cage thus aiding in assembly and disassembly of the bearing
	Re clm 23 and 26, von Schleinitz further discloses the rolling elements of the bearings are guided in a pin cage (Fig. 7-11; [0010]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa EP 2754892 in view of Palmer U.S. 2014/0029882 as applied to claim 16 above, and further in view of Frank U.S. 2014/0023305.
	Furukawa in view of Palmer discloses all the claimed subject matter as described above.
	Re clm 27¸ neither Furukawa nor Palmer discloses at least one of the generator-side rolling bearings or the hub-side roller bearing comprises inductively hardened raceways.
	Frank teaches three-row roller bearings are typically inductively hardened ([0033]).  Hardening is well-known for bearing raceways as a means to prevent premature wear of the races to prolong the life of the bearing.
	It would have been obvious to one of ordinary skill in the art to modify the generator-side rolling bearing or the hub-side roller bearing and provide inductively hardened races to prevent premature wear of the races to prolong the life of the bearing.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa EP 2754892 in view of Palmer U.S. 2014/0029882 as applied to claim 16 above, and further in view of Wilson U.S. 2019/0017496.
Furukawa in view of Palmer discloses all the claimed subject matter as described above.
	Re clm 29, Furukawa in view of Palmer does not disclose a hub-side hydrostatic element.
	Wilson teaches a wind turbine comprising combinations of bearings including roller and hydrostatic ([0025]; claim 8). Hydrostatic bearings are well-known for their low friction due to the absence of contacting parts. Furthermore, the absence of contacting parts allows for a longer life of the bearing.
	It would have been obvious to one of ordinary skill in the art to modify the bearing of Furukawa and provide a hub-side hydrostatic element for the purpose of reducing the friction of the device as well as providing a longer bearing life.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa EP 2754892 in view of Palmer U.S. 2014/0029882 as applied to claim 16 above, and further in view of Sauter U.S. 10,451,106.
Furukawa in view of Palmer discloses all the claimed subject matter as described above.
Re clm 30, Furukawa in view of Palmer does not disclose a hub-side sliding bearing.
Sauter teaches bearings in which rolling bearings are combined with sliding bearings for the purpose of achieving a smooth start-up out of standstill and precise absorption of the various force components can be achieved both during a standstill and during rotary operation (col. 3: lines 20-26).
It would have been obvious to one of ordinary skill in the art to modify Furukawa and provide a hub-side sliding bearing for the purpose of achieving a smooth start-up out of standstill and precise absorption of the various force components can be achieved both during a standstill and during rotary operation.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa EP 2754892 in view of Palmer U.S. 2014/0029882 as applied to claim 16 above, and further in view of Elfert DE 102017206246.
Furukawa in view of Palmer discloses all the claimed subject matter as described above.
Assuming the fasteners must axially overlap the inner ring:
Re clm 32, Furukawa further discloses the hub-side rolling bearing and the generator-side rolling bearing each comprise an inner ring, an outer ring, and rolling elements disposed between the inner ring and the outer ring (shown in Fig. 4 of Furukawa).
Although Furukawa discloses fastening the inner ring to the (via a nut 54 or shrinking [0067]), Furukawa does not disclose the inner ring of at least one of the hub-side rolling bearing or the generator-side rolling bearing is attached to the rotor shaft via fasteners that extend 
Elfert teaches fixing a bearing ring (2, Fig. 6) to another member (10) comprising fasteners (13) that extend parallel to a longitudinal axis of the rotor shaft and are disposed about a circumference of the rotor shaft ([0053]) for the purpose of fixing the hub in a rotationally fixed manner ([0053]).
It would have been obvious to one of ordinary skill in the art to substitute the attachment means (nut) of Furukawa with the plurality of screws of Elfert and provide the inner ring of at least one of the hub-side rolling bearing or the generator-side rolling bearing is attached to the rotor shaft via fasteners that extend parallel to a longitudinal axis of the rotor shaft and are disposed about a circumference of the rotor shaft for the purpose of fixing the hub in a rotationally fixed manner. Furthermore, both the nut of Furukawa and the screws of Elfert are very well-known means of fastening bearing elements together, and it would be obvious to interchange any one well-known fastening means with any other well-known fastening means.
Re clm 33, the improvement of Elfert further discloses the rollers of the radial roller bearing have a length measured parallel to the longitudinal axis of the rotor shaft, wherein the fasteners extend farther in a direction that is parallel to the longitudinal axis than the length of the rollers (since the screw 13 passes completely axially through ring 2, the screw must inherently extend farther in the axial direction than the rollers).
Re clm 34, the improvement of Elfert further discloses the rotor shaft comprises a radial protrusion (portion of 10 at bottom of fig. 6 radially overlapping bearing ring 2) with an axial abutment surface for abutting the inner ring of the at least one of the hub-side rolling bearing or the generator-side rolling bearing, wherein the fasteners of the at least one of the hub-side rolling bearing or the generator-side rolling bearing are anchored in the radial protrusion (where 13 extends into 2).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa EP 2754892 in view of Palmer U.S. 2014/0029882 and Elfert DE 102017206246 as applied to claim 34 above, and further in view of Fujiwara U.S. 10,428,801.
Furukawa in view of Palmer and Elfert discloses all the claimed subject matter as described above.
Re clm 35, the improvement of Elfert further discloses axially extending through-holes are provided in the inner ring of the at least one of the hub-side rolling bearing or the generator-side rolling bearing, wherein the fasteners (13s) are configured as bolts and extend through the axially extending through-holes to attach the at least one of the hub-side rolling bearing or the generator-side rolling bearing to the radial protrusion.
Elfert discloses a blind threaded bore through the radial protrusion and does not disclose 
axially extending through-holes in the radial protrusion.
	Fujiwara discloses fastening a bearing ring (61, Fig. 3) by use of a nut and bolt (62c).
	It would have been obvious to one of ordinary skill in the art to substitute the screw and threaded bore of Elfert with the nut and bolt of Fujiwara to provide axially extending through-holes in the radial protrusion to achieve the predictable result of securely fastening bearing elements together. Furthermore, the nut and bolt requires less machining, since the blind bore of the bearing assembly need not be threaded thus reducing machining time and cost.

Response to Arguments
Applicant's arguments filed 20 August 2021 have been fully considered but they are not persuasive. 

Drawings
While the drawings have addressed the issues raised by MPEP §608.02(V)(l), the drawings are now replete with new matter. See Specification section above.

112 Rejections
Although Applicant has attempted to clarify the “closed cage” language, Applicant has added a new 112 issues.  Specifically, the claims now recite the windows guide the rollers in claim 24. Claim 26 then recites the rolling elements are guided in a pin cage.  The specification never discloses how it is possible for both the window and the pin the guide the rolling elements.

Rejection of claim 16
Applicant argues that there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.  Palmer disclose the tapered bearings and the three-row roller bearings as equivalents.  The rational underpinning is that it is obvious to substitute one element for another when they are known equivalents.  See MPEP §2141(III)(B). The rejection even went further to provide a specific rational underpinning of why such a substitute would be beneficial with the explanation that the three-row roller bearing of Palmer is better suited to the wind turbine since the three-row roller bearings excel at higher thrust loads, which is often the case in wind turbines. Applicant makes no specific argument other that citing the statute.  Applicant has not argued the stated reasons for combination, thus Applicant’s arguments are not found persuasive.

Rejection of Claim 26
The examiner concedes that the Spate does not disclose a pin cage.  It is clear that this was a typographic copy and paste error, since the motivation cited a paragraph number [0012] which was not found in Spate, since Spate is number by pages and line numbers and not paragraphs.  Nevertheless, Applicant’s arguments are found persuasive regarding claim 26.

Rejection of Claim 29


Rejection of claims 32-35
Applicant’s arguments are not found persuasive regarding these claims.  These claims were newly presented and are now rejected above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Loeschner U.S. 2010/0215307, Fujiwara U.S. 9,869,352, Derrer WO 2012084664, Loeschner DE 102007041508 and Errard EP 1741943 which all disclose similar screw fastening means to the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALAN B WAITS/Primary Examiner, Art Unit 3656